Citation Nr: 1042700	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-35 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral heel 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for lumbar spine disability.

4.  Entitlement to service connection for lumbar spine disability 
(back disability).

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a headache disorder.

6.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Attorney 
at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from May 1955 to December 1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.


FINDINGS OF FACT

1.  The Veteran's assaults on two individuals in December 1955 
constituted willful misconduct with a wanton and reckless 
disregard of the probable consequences of his actions.

2.  The Veteran does not manifest PTSD related to a verified in 
service event of non-willful misconduct origin.

3.  There is no credible evidence that the Veteran incurred a 
bilateral heel injury during service or credible evidence that a 
current bilateral heel disability is related to service.

4.  An unappealed April 1993 RO rating decision denied a claim of 
service connection for a back condition on the basis that the 
currently diagnosed degenerative joint disease of the lumbar 
spine was not shown to have been incurred in or aggravated during 
service.  

5.  An unappealed April 1993 RO rating decision denied an 
application to reopen a claim of service connection for migraine 
headaches on the basis that new and material evidence had not 
been submitted to establish that a preexisting headache disorder 
was aggravated during service.

6.  Evidence of record since the April 1993 RO rating decision 
includes additional details provided by the Veteran regarding the 
symptomatology and treatment for headaches and low back pain in 
service which, when presumed true and viewed in light of the 
entire evidentiary record, constitutes new and material evidence.

7.  There is no credible evidence that the Veteran incurred a low 
back jury during service, that a current low back is related to 
service or that arthritis manifested to a compensable degree 
within the first postservice year.

8.  There is no credible evidence that the Veteran's headache 
disorder, which preexisted service, was aggravated during 
service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301, 
3.303 (2010).

2.  Service connection for bilateral heel disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The April 1993 rating decision, that denied a claim of 
service connection for lumbar spine disability and denied an 
application to reopen a claim of service connection for a 
headache disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2010).

4.  New and material evidence has been received since the April 
1993 RO rating decision that denied a claim of service connection 
for lumbar spine disability and denied an application to reopen a 
claim of service connection for a headache disorder; those claims 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

5.  Service connection for lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  Service connection for a headache disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a notice 
of disagreement (NOD) and completed by a substantive appeal after 
a statement of the case (SOC) is furnished to the claimant.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the claimant must express timely disagreement 
with the decision (NOD), VA must respond by explaining the basis 
for the decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 
38 U.S.C.A. § 5108 provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim. 

The Veteran has clearly pursued and perfected a claim of service 
connection for PTSD.  The Veteran has also provided inconsistent 
statements regarding whether he first manifested psychiatric 
symptoms during service.

As a general matter, VA recognizes that complaints, findings, and 
diagnosis of a psychiatric disorder in service or shortly 
thereafter, although relevant to claims for psychiatric disorders 
generally, are not necessarily relevant to a claim for service 
connection for PTSD, the manifestations of which are often 
delayed for some time after the experience of a stressor.  
38 C.F.R. § 3.303(d).  Moreover, specific regulatory requirements 
must be met to establish service connection for PTSD.  38 C.F.R. 
§ 3.304(f); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996), rev'g 5 Vet. App. 549 (1993).

However, the Board is also cognizant of a holding by the United 
States Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), which recently fundamentally 
redefined the concept of what issues are encompassed in a service 
connection "claim" filed by a claimant.  In Clemons, the Court 
held that the scope of a claim must be understood from the 
viewpoint of a lay claimant who may not be required to understand 
sophisticated legal or medical distinctions, and that "the 
claimant's intent in filing a claim is paramount to construing 
its breadth."  The Court, citing the holding in Ingram v. 
Nicholson, 21 Vet. App. 232, 254 (2007) which held that VA must 
apply a "sympathetic reading" to a lay person's pleadings, 
indicated that VA's attention should be focused upon the symptoms 
the claimant is attempting to service connect.

Thus, in Clemons, the Court noted that a claimant seeking service 
connection for PTSD who also alleges the onset of anxiety in 
service may be entitled to have VA adjudicate a PTSD and 
generalized acquired psychiatric disorder claim.  However, the 
Clemons Court noted that VA had no duty to expand a claim when VA 
had finally decided a claim on a particular issue.  Clemons, 23 
Vet. App. at 8-9.

A final RO rating decision dated August 1967 denied the Veteran's 
claim of service connection for nervousness.  Thus, the RO has 
addressed in a final decision a claim involving a generalized 
acquired psychiatric disorder.  

In light of the prior final denial and the facts of this 
particular case, the Board finds that the issue on appeal is 
limited to a claim of service connection for PTSD.  In this case, 
the Board finds that the Veteran understands the difference 
between PTSD and an acquired psychiatric disorder other than PTSD 
(i.e., nervousness).

The Board notes that the August 1967 RO rating decision denied a 
claim of service connection for migraine headaches on the basis 
that it was not shown that a pre-existing headache disorder was 
aggravated during service.  The Veteran, who was provided notice 
of this decision and his appellate rights, did not timely appeal 
this decision.  See 38 C.F.R. § 20.302 (a) (an NOD must filed 
within one year from the date of notice of decision).  That 
decision, therefore, is final.  38 U.S.C.A. §§ 7104, 7105.

Additionally, an April 1993 RO rating decision denied a claim of 
service connection for a back condition on the basis that the 
currently diagnosed degenerative joint disease of the lumbar 
spine was not shown to have been incurred in or aggravated during 
service.  The RO also denied the Veteran's application to reopen 
a claim of service connection for migraine headaches on the basis 
that new and material evidence had not been submitted to reopen 
the claim.  The Veteran, who was provided notice of this decision 
and his appellate rights in April 1993, did not timely appeal 
this decision.  38 C.F.R. § 20.302 (a).  That decision, 
therefore, is also final.  38 U.S.C.A. §§ 7104, 7105.

Therefore, the Board must independently determine whether new and 
material evidence has been submitted to reopen the prior final 
decisions before addressing the claims on the merits.  Barnett v. 
Brown, 83 F.3d 1380, 1383- 84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An injury or disease incurred during active military service will 
be deemed to have been incurred in the line of duty unless such 
injury or disease was a result of the person's own willful 
misconduct.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  In line of 
duty means an injury or disease incurred or aggravated during 
military service unless such injury or disease was the result of 
a veteran's own willful misconduct.  38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action.  A service department finding that 
injury, disease or death was not due to misconduct will be 
binding on VA, unless it is patently inconsistent with the facts 
and the requirements of laws administered by VA.  Willful 
misconduct involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or death.  
Mere technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

38 U.S.C.A. § 105 establishes a presumption in favor of a finding 
of in line of duty.  To deny a claim based on a finding of 
willful misconduct, the standard of proof is that a preponderance 
of the evidence must support a finding of willful misconduct.  
Smith v. Derwinski, 2 Vet. App. 241, 244 (1992); Forshey v. West, 
12 Vet. App. 71, 73 (1998).  Additionally, the element of 
knowledge of, or a wanton or reckless disregard of, the probable 
consequences must be specifically addressed.  Myore v. Brown, 9 
Vet. App. 498, 503-04 (1996).

A Veteran will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto.  38 U.S.C.A. § 1111.

For Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  38 U.S.C.A. § 1153.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  Id.

Temporary or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat Veteran to show increased disability for the purposes 
of determinations of service connection based on aggravation 
under section 1153 unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Certain chronic diseases, such as arthritis, may be presumed to 
have been incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§ 3.309(a).

The Veteran claims entitlement to PTSD based upon a personal 
assault.  Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 4th 
edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence shows that PTSD was diagnosed during service and 
the claimed stressor is related to that service, in the absence 
of clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(1).

For PTSD diagnosed after service, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of a claimed non-combat stressor.  Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

"Just because a physician or other health professional accepted 
appellant's description of his Vietnam experiences as credible 
and diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is 
not required to accept an appellant's uncorroborated account of 
his/her active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

With respect to a claimed stressor involving trauma of a sexual 
nature, the Court has noted that there are special evidentiary 
procedures for PTSD claims based on personal assault.  Patton v. 
West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-
1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an 
extremely personal and sensitive issue, many incidents of 
personal trauma are not officially reported, and the victims of 
this type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is often 
necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 
38 C.F.R. § 3.304(f)(4) provides that if a PTSD claim is based on 
in-service personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(4).

With respect to reopening a prior final denial, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a).  See generally 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence relied upon in reopening the claim must be 
both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Applications to reopen

The RO's April 1993 RO rating decision finally denied a claim of 
service connection for a back condition on the basis that the 
currently diagnosed degenerative joint disease of the lumbar 
spine was not shown to have been incurred in or aggravated during 
service.  This decision also declined to reopen a claim of 
service connection for migraine headaches on the basis that new 
and material evidence had not been presented to show that a pre-
existing headache disorder was aggravated during service.  

Evidence of record before the RO in April 1993 included the 
Veteran's May 1955 entrance examination wherein he reported a 
history of having headaches every two months at night.  Service 
treatment records (STRs) did not reflect any lay or medical 
evidence of treatment for headaches and/or lumbar spine 
disability.  The postservice medical records reflected the 
Veteran's report of continuing headaches since service and a 
diagnosis of degenerative joint disease of the lumbar spine many 
years after his discharge from service.  The Veteran had reported 
injuring his back during a fall, and a servicemate statement 
recalled the Veteran using crutches as a result of ankle and back 
pain.

Evidence of record since the April 1993 RO rating decision 
includes a letter written by the Veteran during service wherein 
he reported chest and head pains.  The Veteran also provided 
testimony and statements describing his back injury as being 
incurred from a 2 story fall, and being prescribed medication for 
his headache disorder.  

The Board finds that the newly submitted evidence, when presumed 
true and viewed in light of the entire evidentiary record, 
provides a "more complete picture of the circumstances" 
involving the Veteran's headache symptomatology in service as 
well as the circumstances of lumbar spine injury to warrant 
reopening the claims for review on the merits.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claims, therefore, are 
reopened.

The Board notes that, prior to RO certification of the claims for 
appellate review, the RO has adjudicated the headache disorder 
claim and the lumbar spine disorder claim on the merits.  See 
Supplemental Statement of the Case dated February 2009.  Thus, no 
prejudice accrues to the Veteran in Board adjudication of the 
claims on the merits at this time.  See Hickson v. Shinseki, 23 
Vet. App. 394 (2010).

Merits review

The Veteran seeks service connection for PTSD, a headache 
disorder, a bilateral heel disability and a lumbar spine 
disability.  With respect to his PTSD, the Veteran alleges being 
the victim of a personal assault wherein a soldier attacked him 
with a knife, which forced the Veteran to strike his attacker in 
self-defense.  The Veteran reports that he was wrongly convicted 
of an Article 15 offence for this event.  The Veteran states that 
this assault only involved one incident with one man, and not two 
separate events as documented in his service personnel records 
(SPRs).  The Veteran also reports being subject to racial 
epithets and discrimination.

The Veteran further alleges that he entered service with a pre-
existing headache disorder which worsened during service.  He 
recalls being prescribed medication for continuous headaches 
during service.

Finally, the Veteran alleges that he injured his back and ankles 
after jumping out of a 2-story window while in Formosa port.  At 
that time, he was escaping from out of control Marines.  The 
Veteran made his way back to the ship, and awoke in pain the next 
morning.  To prevent the Veteran from missing ship's movement, 
the Veteran was not hospitalized but rather provided heel 
supports and a crutch by a corpsman.

The Veteran's May 1955 enlistment examination included his report 
of having headaches every two months, at night, relieved with 
aspirin.  The Veteran denied symptoms such as vomiting or blurry 
eyes from these headaches.  STRs do not reflect any lay or 
medical evidence of symptoms or treatment for PTSD, bilateral 
heel disability, lumbar spine disability, or a headache disorder.  
The Veteran's December 1956 separation examination reflected 
normal clinical evaluations of his lower extremities, spine, 
neurologic system and psychiatric system, providing evidence 
against this claim.

Overall, the Veteran's STRs provide evidence highly probative 
evidence against these claims, failing to reflect any lay or 
medical evidence of symptoms or treatment for PTSD, bilateral 
heel disability, lumbar spine disability, or a headache disorder.  
It also includes competent medical opinion at the time of 
separation from service that the Veteran had no disability 
involving his lower extremities, spine, neurologic system and 
psychiatric system.

Thus, this evidence is against findings of PTSD, a chronic back 
disability, a chronic bilateral disability and/or an aggravated 
headache disorder being present at the time of separation from 
service.

The Veteran's service personnel records (SPRs) show that, in 
January 1956, the Veteran was court-martialed for two separate 
violations of Article 128 of the Uniform Code of Military 
Justice.  Count one involved the Veteran's assault of a soldier 
by striking him by fist on board the USS ANDERSON on or about 
2300 hours on December 29, 1955.  Count two involved the 
Veteran's assault of another soldier by striking him by fist on 
board the USS ANDERSON on or about 0005 hours on December 30, 
1955.  The Veteran was sentenced to hard labor without 
confinement for 30 days.  The Veteran was later granted a 
hardship discharge to help alleviate his parents' financial 
situation.

The Veteran's SPRs provide strong evidence against his PTSD 
claim, including a judicial determination that the Veteran was 
criminally responsible for being the aggressor in two physical 
assaults involving two separate individuals on two separate 
occasions which completely contradicts the Veteran's allegations 
of a PTSD stressor that he was involved on one altercation with 
one soldier which involved his being first physically attacked 
and then striking back in self-defense.  The Board must find that 
this report is more credible than the Veteran's current 
statements regarding these events many years ago.  

Post-service, it is significant that the evidentiary record does 
not reflect complaints or treatment related to psychiatric 
problems until 1967, at which time the Veteran was hospitalized 
for reactive depression and chronic alcoholism.  Notably, at this 
time, the Veteran reported a history of heavy drinking for 
"about two years" and feeling guilt over divorcing his first 
wife who committed suicide three months prior to his admission.  
He made no mention of a military related physical assault.  The 
Veteran was later diagnosed with bipolar disorder and seizure 
disorder.  He was first diagnosed with PTSD in 2005.

Significantly, the Veteran was first treated for back pain in 
1989.  At that time, the Veteran reported a history of falling 
while in the Navy in "1950" which required the use of crutches.  
The Veteran alleged recurrent low back pain (LBP) since that 
injury.  At that time, the Veteran was given a diagnosis of 
degenerative joint disease (DJD) of the lumbar spine by history 
(hx).  The Veteran was first treated for likely sinus tarsi 
syndrome with concomitant insertional tendonitis and plantar 
fasciitis in February 2002.  At that time, the Veteran described 
a history of left foot pain "x4mos."

With respect to the lumbar spine and bilateral heel disabilities, 
the Board notes that the multi-year gap between the Veteran's 
discharge from active duty service (1956) and the initial 
documented treatment for any of the disorders (1989) is not 
consistent with a finding of in-service onset.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

As there is no evidence of arthritis manifest to a compensable 
degree within the first postservice year, service connection for 
arthritis is not warranted on a presumptive basis under 38 C.F.R. 
§ 3.307 and 38 C.F.R. § 3.309(a).

The Veteran alleges an undocumented in-service injury to the low 
back and heels with persistent and/or recurrent symptoms since 
that injury.  He further alleges a personal assault event which 
is responsible for his current PTSD diagnosis.  In rendering this 
decision, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   
The Board may also refer to the principles outlined in the 
Federal Rules of Evidence if it assists in the articulation of 
the reasons for the decision.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997).

After a review of all the lay and medical evidence, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran did not injure his back and heels in service as claimed 
and that he has not manifested recurrent or persistent symptoms 
of disability involving the low back and bilateral heels since 
service.  The Board also finds that the Veteran did not 
experience an increased severity of headaches during service, or 
that the alleged self-defense assault event did not occur as 
described by the Veteran.  To the contrary, the Board finds that 
the alleged stressor involved his personal assaults on other 
individuals, which are acts of willful misconduct which cannot 
support an award of VA compensation.  38 U.S.C.A. § 105; 
38 C.F.R. § 3.1(m), 3.301.

The Board first addresses the Veteran's allegation of being 
assaulted during service requiring him to resort to self-defense.  
He alleges that this stressor event is productive of his 
currently diagnosed PTSD.  Unlike many personal assault claims, 
the Board has actual documentation pertaining to this event.

Judicial documents reflect that the Veteran was charged and 
convicted of two accounts of assault in December 1955 involving 
two individuals.  These events occurred at two separate times.  
The Veteran was convicted of both charges and sentenced to 30 
days of hard labor without confinement.  The Board concludes that 
the findings of a military tribunal, which represents a carefully 
prepared prosecution action subject to judicial review, 
constitutes extremely reliable evidence that the Veteran was the 
aggressor in the personal assault incidents.  The fact that it 
happened twice only provides more evidence in support of the 
denial of this claim. 

On the other hand, many years later in the context of seeking 
compensation benefits, the Veteran "recalls" that his judicial 
conviction involved himself as being the victim of a personal 
assault that involved only one incident with one person.  This is 
an entirely self-serving statement which directly contradicts the 
valid judicial documents made contemporaneous in time to the 
alleged events.  

Notably, during an October 1992 VA hospitalization, the Veteran 
appeared to attribute this incident as being caused by his daily 
drinking while in the Navy.  In June 2005, the Veteran described 
being attacked by a knife in Taiwan, and not aboard his ship, 
which is inconsistent with the judicial documents.  In August 
2006, a VA examiner also had the impression that the Veteran's 
description of this alleged stressor was "not entirely 
consistent."  Simply stated, the Veteran's own statements have 
not been consistent, undermining his credibility with the Board.  

In any event, the Board finds that the probative value of the 
judicial findings that the Veteran was the aggressor in two 
separate physical assaults in December 1955 overwhelms any weight 
to be assigned to the Veteran's non-persuasive claim of being the 
victim of a personal assault in December 1955.  Overall, the 
Veteran's clearly false recollections completely undermine his 
credibility before the Board.

On this point, the Board finds that the Veteran's convictions of 
two separate personal assaults demonstrate that he willfully 
entered these altercations with a wanton and reckless disregard 
of the probable consequences of his actions such as physical harm 
to another.  Clearly, these assaults were not mere technical 
violations of police regulations or ordinances.  As such, the 
alleged personal assault events were not in line of duty and 
cannot support an award of VA compensation.  38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(a).

The Veteran also appears to allege that his PTSD symptomatology 
first manifested in service, such as inability to sleep, severe 
anxiety and a request for a transfer after the alleged assault.  
However, the Veteran's STRs reflect no lay report of sleep 
impairment or anxiety.  The SPRs do not reflect that the Veteran 
requested a transfer.  However, he did request a hardship 
discharge due to his father's health with several letters 
submitted to support his application.

Prior to filing this claim, the Veteran had previously described 
the onset of poor impulse control and going "out of my mind in 
1967" following his former's wife suicide.  He has also referred 
to having "flashbacks" of his fanatic sister and wife's 
suicide.  The Board finds that these statements from the Veteran 
are more consistent with the entire evidentiary record, 
indicating a problem that has nothing to do with the Veteran's 
military service. 

With respect to the low back and bilateral heel claims, the 
Veteran alleges that such injuries occurred when he jumped out of 
a two story window.  For purposes of this decision, the Board 
will presume that this alleged event did not constitute willful 
misconduct.  There is no documentation of the alleged injuries or 
purported treatment with crutches.  The Veteran's allegation that 
a significant injury occurred is inconsistent with the December 
1956 separation examination which found no chronic disability 
involving the lower extremities and spine, and the fact that the 
Veteran has no documented treatment for any complaints related to 
this alleged event until nearly 33 years after service.  It is 
also inconsistent with the fact that the Veteran first sought 
treatment for foot and ankle pain in 2002, which is more than 45 
years after his separation from service.  At this time, the 
Veteran reported the onset of foot and ankle pain 4 months 
previous.

As noted above, the evidence contains some inconsistencies that 
diminish the reliability of the Veteran's current recollections.  
Based on the Veteran's conflicting statements, the Board finds 
that the Veteran is not credible to the extent that he reports 
the onset of all his problems.  Simply stated, the Veteran is not 
an accurate historian to the point that his many statements, over 
time, are found by the Board to provide evidence against his own 
claims.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)." 

Overall, the Veteran's allegations of a low back and bilateral 
heel disability in service which resulted in persistent and/or 
recurrent symptoms are not credible.  These statements are 
inconsistent with the overall evidentiary record.  Furthermore, 
the Veteran's allegations pertaining to being a purported assault 
victim in service has totally undermined his credibility as a 
witness in general.

In so deciding, the Board acknowledges a February 1993 statement 
from the Veteran's servicemate who recalled that the Veteran had 
appeared on deck in late 1956 using crutches, and that the 
Veteran had reported ankle and back pain for which 
hospitalization was refused to prevent him from missing ship's 
movement.  This statement was made many years after the alleged 
events occurred and are subject to the vagaries of memory due to 
the passage of time.  This statement is also inconsistent with 
the overall evidentiary record.  As such, the Board finds that 
this statement lacks credibility as to the alleged injuries 
incurred by the Veteran during his active service.

The Board next addresses the Veteran's allegations that his 
headache disorder increased in severity during his active 
service.  In support of this claim, the Veteran has submitted a 
copy of letter he wrote to his parents during service in July 
1955 which included the following statement:

I got one of my headaches but they have given me 
some pills that kill the pain immediately, so 
enough for that.

The Board finds that this statement mirrors the Veteran's report 
of symptomatology upon his entrance into service, that he 
experienced headaches which were relieved with use of aspirin.  
In fact, the Veteran specifically indicated that pain medication 
"kill[ed] the pain immediately" which hardly reflects an 
increased severity of symptomatology.  The Veteran's current 
allegations of increased severity of his headache disorder is 
inconsistent with the negative neurologic examination at the time 
of his separation from service in December 1956, and the lack of 
treatment records for headaches until many years thereafter.

Clearly, the Veteran's July 1955 letter is entitled to great 
probative weight as it was written by the Veteran contemporaneous 
in time to the events in question.  This statement essentially 
reflects no change in his preservice headache symptomatology.  
The only evidence supporting a finding of increased headache 
symptomatology during service consists of the Veteran's current 
allegations which, for the reasons provided above, lack any 
credibility and are entitled to no probative weight.

Importantly, the Board also finds no competent medical evidence 
which links the Veteran's low back, headache disorder and 
bilateral heel disabilities to an event in service of non-willful 
misconduct origin.  Notably, a July 2005 statement from R.C. 
M.D., in providing diagnoses of mechanical back pain and right 
L4/5 disc bulge, stated as follows "I could not actually say 
this problem we are treating now is secondary to his military 
problem unless we had some type of objective documentation."  
Quite simply, this statement does not provide any evidentiary 
support for the claim, or against it. 

The Veteran was diagnosed with PTSD in the VA clinical setting in 
June 2005.  At that time, the clinician listed the stressors 
supporting a PTSD diagnosis as the Veteran being attacked by 
another sailor, and the Veteran jumping out of a 2 story window 
to escape an attack of out of control Marines.  The Veteran was 
also noted to have intrusive memories of military mistreatment.

The Veteran underwent VA PTSD examination in June 2006 with 
benefit of review of the claims folder.  The examiner found that 
the Veteran manifested bipolar disorder, and not PTSD.  This 
assessment was based upon lack of hallmark PTSD symptoms, 
inconsistent reporting of military stressors, inconclusive 
objective testing and an established diagnosis of a bipolar 
disorder which accounted for the psychiatric symptomatology.

Overall, the Board finds that the comprehensive June 2006 VA PTSD 
examination report establishes that the Veteran does not 
currently manifest PTSD.  Significantly, this examination was 
based upon review of the claims which contains inconsistent 
statements by the Veteran regarding his alleged stressors, which 
are clearly important for a clinician to rule in or out a PTSD 
diagnosis.  In fact, the Veteran's inconsistent reporting of 
stressor was a factor relied upon by the examiner as a basis for 
not diagnosing PTSD.  The examiner also supported this finding by 
referencing the Veteran's lack of hallmark PTSD symptoms, 
inconclusive objective testing, and an established diagnosis of a 
bipolar disorder which accounted for the psychiatric 
symptomatology.

The Board finds that the June 2006 VA PTSD examination report 
clearly outweighs the prior diagnosis of PTSD in the clinical 
setting.  In this respect, the clinician relied on stressor 
events which the Board finds are factually untrue, clearly 
removing any probative value to the opinion expressed.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions 
based on incomplete or inaccurate factual premise are not 
probative).  With respect to the personal assault issue, even if 
the Board were to find that a current PTSD diagnosis existed, the 
Board has specifically found that the personal assault involved 
the Veteran's own willful misconduct which precludes an award of 
VA compensation and, importantly, that the Veteran's statements 
are not credible.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims of service 
connection for PTSD, bilateral heel disability, lumbar spine 
disability, and a headache disorder.  Notably, the preponderance 
of the evidence establishes that the Veteran has never manifested 
PTSD based upon resolution of conflicting opinions, rather than a 
PTSD which has resolved during the appeal period.  See generally 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim . . . 
even though the disability resolves prior to the Secretary's 
adjudication of the claim.")  There is no reasonable doubt of 
material fact to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).  As such, these appeals are denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran filed his service connection claims in June 2005.  A 
preadjudicatory RO letter dated August 2005 advised the Veteran 
of the types of evidence and/or information deemed necessary to 
substantiate the claims as well as the relative duties on the 
part of himself and VA in developing his claims.  With respect to 
the PTSD claim, the Veteran was specifically provided notice of 
the information capable of substantiating a personal assault 
stressor.  See 38 C.F.R. § 3.304(f)(4).  This letter did not 
adequately advise the Veteran of the types of evidence needed to 
reopen previously denied claims, but such notice error is 
harmless as the previously denied claims have been reopened and 
adjudicated on the merits.  For purposes of this decision, the 
Veteran received substantially compliant VCAA notice.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was not provided preadjudicatory notice concerning 
the criteria for establishing an initial disability rating and 
effective date of award, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  As the claims are denied, these downstream 
issues are not implicated so that no prejudicial harm accrues to 
the Veteran.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO has obtained the Veteran's STRs, VA 
clinical records and private clinical records.  There no 
outstanding requests to obtain any VA records, or any private 
medical records for which the Veteran has identified and 
authorized VA to obtain on his behalf.  There is also no showing 
that any records exist with the Social Security Administration 
which would be relevant to the issues on appeal.

With respect to the PTSD claim, the Veteran was afforded VA 
examination in June 2006.  This examination report referenced the 
relevant factual history located in the claims folder, and listed 
several reasons for reaching the conclusion that the Veteran does 
not manifest PTSD.  This examination report is clearly adequate 
for rating purposes.

With respect to the remaining claims, the credible evidence 
establishes that the Veteran's preexisting headache 
symptomatology did not worsen during service.  The Board has also 
determined that there is no credible evidence of injuries to the 
low back and both heels during service, and highly probative 
evidence against such a finding.  Competent medical evidence, in 
the form of the December 1956 separation examination, found no 
chronic disability involving headaches, the low back or the 
heels.

Furthermore, the Board has determined that the credible lay and 
medical evidence establishes that recurrent or persistent 
symptoms of low back and bilateral heel disability have not been 
present since active service, and that there is no competent 
evidence that a current disability results from any event during 
service.  Cf. McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the mere conclusory generalized lay 
statements from the Veteran that an event or illness caused his 
current conditions are insufficient to require VA to provide an 
examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  
Furthermore, VA has no obligation to provide medical opinion 
pursuant to section 5103A(d) absent competent evidence that 
claimant's disability or symptoms are associated with service.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  As 
such, VA examination is not warranted.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Overall, the Board finds that the evidence of record is 
sufficient to decide all of the claims on appeal, and that there 
is no reasonable possibility that any further assistance would 
aid in substantiating any of these claims.  Significantly, 
neither the Veteran nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claims.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist her in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for bilateral heel 
disability is denied.

The claim of entitlement to service connection for lumbar spine 
disability is reopened.  To this extent, the appeal is granted.

The claim of entitlement to service connection for lumbar spine 
disability is denied.

The claim of entitlement to service connection for a headache 
disorder is reopened.  To this extent, the appeal is granted.

The claim of entitlement to service connection for a headache 
disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


